               IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                    STATESBORO DIVISION


JUDITH ALCOCER,                                *
                                               *


      Plaintiff,                               *
                                               *


              V.                               *                 CV 615-094
                                               *


BULLOCH COUNTY SHERIFF'S OFFICE; *
RANDALL NORMAN, Individually                   *
and in his Official Capacity;                  *
SHERIFF LYNN M. ANDERSON,                      *
Individually and in his Official               *
Capacity; JAILER ASHLEY LYNN                   *
MILLS, in her Individual                       *
Capacity; CAPTAIN JOHN STATEN,                 *
in his Individual Capacity;                    *
CPT. JASON KEARNEY, in his                     *
Individual Capacity; and SGT.                  *
KENT MUNSEY,                                   *
                                               ■k


      Defendants.                              *




                                          ORDER




      This     case    returns      to   the   Court   after   the    Eleventh     Circuit


reversed      the    denial    of    qualified      immunity   to    Defendants     Jailer

Ashley    Lynn      Mills^    and    Captain    John   Staten.       The   parties      have

submitted supplemental briefs and evidence, and the Court will now

analyze      Mills    and    Staten's     qualified     immunity      in   light   of    the

Eleventh Circuit's Opinion.




1 Since this case was filed, Mills has changed her name to Ashley Lynn Oglesby.
For purposes of clarity,       the Court will continue to refer to her as Mills or
Defendant.
                                   I. BACKGROXmD


A. Procedural History


       On September 29, 2017, the Court entered an Order granting in

part and denying in part Defendants' motion for summary judgment.

(Doc. 109.)     In relevant part, the Court denied qualified immunity

to Defendants Jailer Ashley Lynn Mills and Captain John Staten,
                        ✓




finding      they did   not    have   arguable     probable     cause   to   justify

continuing to detain Plaintiff after she secured a bond.                     (Id. at

28-31.)      Mills and Staten appealed the Court's denial of qualified

immunity in the Eleventh Circuit.             (Notice of Appeal, Doc. 111.)


       In an Opinion filed on October 9, 2018, the Eleventh Circuit

reversed the denial of qualified immunity and remanded the case

with instructions to conduct an individualized analysis of Mills

and Staten's actions or omissions relevant to Plaintiff's second


detention.      (Appeal Opinion, Doc. 116, at 14; Alcocer v. Mills,

906 F.3d 944, 952 (11th Cir 2018).)                The Eleventh Circuit held,

however,      that    the     Court's   September        29th   Order    correctly

identified      the   Fourth      Amendment   as   the    constitutional       right

implicated by Plaintiff's second detention.                Alcocer, 906 F.3d at

952.



B. Factual Background


       The   Court    and   the   Eleventh    Circuit    already   recounted    the

relevant facts in this case.            Since remand, however, the parties

                                         2
submitted      additional     briefs,       and       Defendants      supplemented        the

record with three affidavits.^               (See Docs. 124, 125, 126, 127.)

Accordingly, the Court will review the relevant facts in light of

the supplemental evidence.

          On January 30, 2014, Plaintiff Judith Alcocer^ was arrested

on    a    misdemeanor      driving    with       a    suspended       license     charge.

(Incident Report, Doc. 94-2, at 1.)               Plaintiff was then transported

to the Bulloch County Detention Center (the "Vail").                              Defendant

Jailer      Ashley   Lynn   Mills     was   the       booking    officer     tasked    with

processing Plaintiff into the Jail's custody.                          (Dep. of Ashley

Lynn Mills ('"Mills Dep."), Doc. 100, at 8, 10.)                             Mills asked

Plaintiff      basic    identifying     information,           such    as   her   address,

social security         number,   driver's license              number,     and   place    of

employment.      (Id. at 9-12.)        Although the Inmate Information form

contained a space to enter Plaintiff's place of birth. Mills did

not enter this information.             (See Inmate Information Form, Doc.

57-5, at 1-3.)         Plaintiff was, in fact, born in Charleston, South

Carolina.      (Birth Certificate, Doc. 103.)                 It was the Jail's policy

to fully complete Inmate Information forms by asking an inmate for

all   the    required    information,       even       when    the    arresting    officer




2 The Eleventh Circuit permitted, and the Court subsequently ordered, the parties
to file supplements to the record and additional briefs in light of the Eleventh
Circuit's Opinion. (Order of Jan. 3, 2019, Doc. 123.)
3 Plaintiff has since married and changed her name to Judith Hinojosa-Diaz. The
Court will, however, continue to refer to her as Plaintiff or Alcocer.
                                            3
completed an arrest booking report.           (Dep. of John Staten C'Staten

Dep."), Doc. 95, at 22-23.)

      Next, Plaintiff was fingerprinted,'' and her information was

run through the National Crime Information Center                 C'NCIC"), the

Georgia   Crime   Information     Center      C'GCIC"),    and   the    Automated

Fingerprint Identification System C'AFIS") databases.               (Defs.' St.

of Material Facts, Doc. 57-1, SI 23.)          A short time later, the Jail

received a fax from Immigration and Customs Enforcement                    C'lCE")

that stated: ''THIS IS NOT A GOVERNMENT DETAINER! THIS INFORMATION


IS FOR LAW ENFORCEMENT USE AND IS BEING PROVIDED FOR INFORMATIONAL


PURPOSES ONLY.     THIS RESPONSE IS NOT SUPPORTED BY             FINGERPRINTS."


(ICE Message, Doc. 57-5, at 5.)               A second portion of the ICE

message read: "I.C.E. RECORDS INDICATE THAT THIS SUBJECT IS NOT

LEGALLY IN THE UNITED STATES AND APPEARS TO BE SUBJECT TO REMOVAL


PROCEEDINGS."     (Id.)

      Sergeant Sandra Kirkland was the supervisor at the Jail on

January 30th; she recalls the ICE message being sent in two parts.

(Aff. of Sandra Kirkland ("Kirkland Aff."), Doc. 125-2,                    3, 5.)

The first part of the         message       was received   after Plaintiff's

personal information was entered into the Jail's system.                   (Id. SI

5.)   The second portion of the message regarding Plaintiff being

subject to removal proceedings was received a short time later



^ Mills was not the booking officer that fingerprinted Plaintiff.      (Mills Dep.,
at 22.)
                                        4
after    Plaintiff's fingerprints      were     run   through the      databases.

(Id.; see also Aff. of John Staten         C'Staten Aff."), Doc. 125-1, SI

11.)     Although the fax confirmation sheet appears to contain a

time stamp for when ICE received Plaintiff's information and a

time stamp for when the fax was sent, the confirmation sheet's

formatting makes it difficult to discern whether it corroborates

Kirkland's affidavit.


        Mills reviewed the ICE message^ and informed Kirkland, who

instructed Mills to place a hold on Plaintiff and make a note in

her file that read.: '^CONTACT ICE IN ATLANTA GA FOR PICK UP BEFORE

RELEASING."      (Inmate Information Form; Kirkland Aff., SI 9; Mills

Dep., at 40-41.)         At the time the hold was placed. Plaintiff had

already secured a bond for the suspended license charge.                  (Dep. of

Susana Hinojosa (''Hinojosa Dep."), Doc. 96, at 12.)

        Plaintiff's   arrest   and   processing       into   the   Jail   occurred

between 2:00 PM and 6:00 PM on January 30th.                 Mills's shift ended

at 7:00 PM that day and she did not return to the Jail until after

Plaintiff was released on January 31st.           (Mills Dep., at 42.)         The

decision to place a hold on Plaintiff based on the ICE message is

what    the   Eleventh   Circuit   identified    as   the    "second   detention"


that implicated Plaintiff's Fourth Amendment rights.                Alcocer, 906

F.3d at 952.




5 Mills did not testify as to whether the ICE message was received in two parts
                                       5
       While all those events       were occurring,    Plaintiff    sister,

 Susana   Hinojosa,   was attempting to secure       Plaintiffs release.

 Hinojosa, on the advice of unidentified Jail staff,® secured a

 $2,000.00 bond from a nearby bonding company.          (Hinojosa Dep., at

 10-12; Bond, Doc. 57-5, at 21-22.)          While awaiting her sister's

 release at the Jail, Hinojosa was informed by the bonding company

 that Plaintiff was subject to an ICE hold preventing her release.

 (Hinojosa Dep., at 12.)      Hinojosa asked the Jail staff about the

 ICE hold and they confirmed the hold prevented Plaintiffs release.

 (Id.)    Hinojosa pleaded with the staff that her sister was a United

 States citizen who was born in South Carolina, but her efforts

 were largely ignored.     (Id. at 12-13.)    Hinojosa sought the staffs

 advice on how to prove her sister's citizenship, but again the

 staff was unhelpful.      (Id. at 13-14.)     Eventually, Hinojosa gave

 up and left the Jail for the evening.         (Id. at 14.)

       The next morning, January 31st, Hinojosa repeatedly called

 the Jail until she was finally able to get a phone number for the

 ICE office in Savannah.''    (Id. at 16.)     Hinojosa called the number

 and eventually spoke with Agent Franks, who instructed her to take

 any documents proving Plaintiff's citizenship to the jail while he

 investigated the matter.       (Id. at 20.)    Hinojosa returned to the



® Hinojosa's interactions with the Jail staff occurred in the reception area,
which is separated from where Mills and the other jailers processed inmates.
(Mills Dep., at 42-43.)
'The Jail initially claimed it did not have the contact information for ICE.
 (Hinojosa Dep., at 16.)
                                      6
Jail    around     noon      with     Plaintiff's       birth    certificate,        social

security card, medical records, and school records.                         (Id. at 15,

23.)     Hinojosa attempted to show the staff these documents, but,

in what had become a predictable pattern, the staff refused to

look at them because the ICE hold was still in effect.                              (Id. at

23-24.)

        At the same time. Agent Franks was attempting to resolve the

issue    with    the    Jail staff.          Later in     the   afternoon,     he    called

Hinojosa    and informed            her    the    Jail could     not locate the         ICE

paperwork they used to place a hold on Plaintiff.                       (Hinojosa Dep.,

at 20-21.)       Agent Franks further stated he sent a fax to the Jail

instructing them to release Plaintiff.                    (Id. at 21.)

        Behind the scenes on January 31st, Jailer Deshaundra Toney

was reviewing Plaintiff's file.                   (Aff. of Deshaundra Toney (""Toney

Aff."), Doc. 125-3, ^ 4.)                  At the direction of her supervisor,

Toney     called        Defendant         Captain      John     Staten,     the      Jail's

Administrator,          to    discuss       the      Jail's    policy     regarding     ICE

detainers.       (Id. SISI 5-6.)       Staten was on vacation in Jacksonville,

Florida at the time, but nevertheless took the phone call.                          (Staten

Aff.,           3-4.)        Staten       confirmed     that    the   policy   regarding

detainers was ""to honor an ICE detainer for a period of up to

forty-eight (48) hours while awaiting ICE to take custody of the

individual . . . . [I]f ICE had not taken custody within 48 hours

of the receipt of the detainer, the individual must be released,
                                                 7
if they had a bond on any other charges."           (Id. ^ 6.)        At no point

during the conversation did Toney relay the contents of the ICE

message to Staten; the only information she provided was an ICE

detainer had been issued for an individual arrested on a suspended

license charge.      (Id. SISI 4, 1, 9; Toney Aff., SI 9.)            Staten and

Toney discussed the Jail's policy solely in the abstract.

     After the phone call, Toney made the note in Plaintiff's file

stating, ''PER CAPTAIN STATEN, IF I.C.E. DOES NOT SEND A HOLD ON

SUBJECT BY 02/03/2014, SUBJECT CAN POST BOND. BOND IS IN FILE."

(Toney Aff., SI 7.)       Toney assumed that because the forty-eight

hours would expire on the weekend. Plaintiff's release should be

scheduled for the following Monday.            (Id. SI 8.)      Later that day,

however,    the   Jail   received   a   form    from    Agent     Franks   titled

Immigration Detainer-Notice of Action, which requested the Jail

"[c]ancel the detainer previously placed by this Office on 1-31-

2014 [sic]."      (Immigration Detainer-Notice of Action, Doc. 57-5,

at 6.)     Based on this form, the Jail released Plaintiff around

5:42 PM — about twenty-five hours after she arrived at the Jail.

(Inmate    Information    Form.)     These     events   form    the    basis    for

Plaintiff's 42 U.S.C. § 1983 claim against Mills and Staten.




                              II. LEGAL STANDARD


     The Eleventh Circuit's Opinion remanded this case for the

Court    to "conduct     an   individualized    analysis     of    whether     each

                                        8
defendant is entitled to qualified immunity."              Alcocer, 906 F.3d

at 952.     That appeal was taken from the Court's September 29th

Order addressing Defendants' motion for summary judgment.

     Summary judgment is appropriate only if "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."          Fed. R. Civ. P. 56(a).      Facts are

"material" if they could affect the outcome of the suit under the

governing   substantive   law,   and    a   dispute   is   genuine "if   the

evidence is such that a reasonable jury could return a verdict for

the non-moving party."    Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).   The Court must view factual disputes in the light

most favorable to the non-moving party, Matsushita Elec. Indus.

Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and must draw

"all justifiable inferences in [the non-moving party's] favor."

United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437

(11th Cir. 1991) (en banc) (internal punctuation and citations

omitted).

     If the non-moving party has the burden of proof at trial, the

movant may prevail at the summary judgment stage either by negating

an essential element of the non-moving party's claim or by pointing

to specific portions of the record that demonstrate the non-moving

party's inability to meet its burden of proof at trial.             Clark v.

Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991).               If

the moving party carries the initial burden, then the burden shifts

                                   9
to the non-moving party "to demonstrate that there is indeed a

material issue of fact that precludes summary judgment."                  Id. at

608.     The non-moving party cannot carry its burden by relying on

the pleadings or by repeating conclusory allegations contained in

the complaint.     Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.

1981).      Rather,   the   non-moving     party   must   respond     either    by

affidavits or as otherwise provided by Rule 56.               Finally, a genuine

dispute as to a material fact is said to exist "if the evidence is

such   that   a   reasonable   jury   could   return      a    verdict   for   the

nonmoving party."      Anderson, 477 U.S. at 248.




                               III. DISCUSSION



       Under the qualified immunity doctrine, "government officials

performing discretionary functions generally are shielded from

liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of

which a reasonable person would have known." Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982).        Qualified immunity allows "government

officials to carry out their discretionary duties without the fear

of   personal liability or       harassing    litigation."          Durruthy    v.

Pastor, 351 F.3d 1080, 1087 (11th Cir. 2003) (citation omitted).

However, qualified immunity "does not offer protection                    ^if an

official knew or reasonably should have known that the action he

took within his sphere of official responsibility would violate
                                      10
the constitutional rights of the [plaintiff].'" Holmes v. Kucynda,

321 F.Sd 1069, 1077 (11th Cir. 2003) (quoting Harlow, 457 U.S. at

815).

        Government     officials    bear   the    initial     burden    to    show   the


alleged       constitutional       violation      occurred      while      they      were

performing a discretionary function.                Lee v. Ferraro, 284 F.3d

1188,    1194    (11th    Cir.   2002).         Here,   it    is    undisputed       that

Defendants      were     performing    discretionary          functions      when    the

alleged constitutional violation occurred.

        The burden then shifts to the plaintiff to show that the

defendant      violated    a   constitutional      right      and   that     right    was

clearly established at the time of the alleged violation.                             See

Pearson v. Callahan, 555 U.S. 223, 236 (2009).                      Courts have the

discretion to analyze the two prongs of the qualified immunity

test in the order most appropriate for the particular case at hand.

See id.       Here, the Court will first analyze whether Plaintiff s

alleged constitutional violation implicates a clearly established

right.


A.     Clearly Established Right


        To defeat a qualified immunity defense, the plaintiff must

show    the    constitutional      right    allegedly        violated   was    clearly

established at the time of the violation.                     Harlow, 457 U.S. at

818-19.       To be clearly established, the ''contours of the right


                                           11
must   be    sufficiently    clear   that     a   reasonable    official     would

understand what he is doing violates that right."                    Anderson v.

Creighton, 483 U.S. 635, 640 (1987).              The Supreme Court does "not

require a case directly on point, but existing precedent must have

placed the statutory or constitutional questions beyond debate."

Ashcroft V. al-Kidd, 563 U.S. 731, 741 (2011).                Said another way,

government officials must have "fair warning" that the conduct at

issue violated a constitutional right of which a reasonable person

should    have   known.     See   Hope   v.   Pelzer,   536   U.S.   730,   739-40

(2002).

       There are three methods to show fair warning:' "First, the

plaintiffs may show that a materially similar case has already

been decided.         Second, the plaintiffs can point to a broader,

clearly established principle that should control the novel facts

of the situation.         Finally, the conduct involved in the case may

so obviously violate the constitution that prior case law is

unnecessary."         Gains v. Wardynski, 871 F.3d 1203, 1208-09 (11th

Cir. 2017) (quoting Terrell v. Smith, 668 F.3d 1244, 1255-56 (11th

Cir. 2012)).      To carry her burden, the plaintiff must use the law

as interpreted at the time of the alleged violation by the United

States Supreme Court, the Eleventh Circuit, and the Georgia Supreme

Court.      See id.


       Under the second method, "if a broad principle in case law is

to establish clearly the law applicable to a specific set of facts
                                         12
facing a government official, it must do so ^with obvious clarity'

to the point that every objectively reasonable government official

facing the circumstances would know that the official's conduct

did    violate federal law    when   the official acted."         Vinyard    v.

Wilson, 311 F.3d 1340, 1351 (11th Cir. 2002) (internal quotations

omitted).    To clearly establish, the broad statement of principle

must not be tied to particularized facts.           Id.

       Here, there were several relevant principles of law clearly

established in January 2014.         The Supreme Court established with

''obvious clarity" that any detention of a suspected alien beyond

a Terry stop® must be supported by consent or probable cause.               See

United States v. Brignoni-Ponce, 422 U.S. 873, 881-82 (1975) (also

finding that a suspected alien's nationality or race cannot provide

a reasonable belief that such person is an alien).              The Eleventh

Circuit's Opinion in this case found Brignoni-Ponce relevant in

stating, "the Supreme Court long ago held that, beyond a Terry

stop, any detention of a suspected alien 'must be based on consent

or probable cause' that the person is, in fact, an alien."®

Alcocer, 906 F.3d at 953 (quoting Brignoni-Ponce, 422 U.S. at 881-

82).




8 Terry v. Ohio, 392 U.S. 1 (1968).
8 The Eleventh Circuit further stated, "to the    extent that Defendants    were
causally involved in Alcocer's overnight detention, they must show they had
probable cause (or in the qualified-immunity analysis, arguable probable cause)
to believe that Alcocer was illegally present in the United States."   Alcocer,
906 F.3d at 953.
                                      13
        More recently, the Supreme Court addressed the role of state

and local law enforcement in enforcing federal immigration law.

In Arizona v. United States, 567 U.S. 387 (2012), the Supreme Court

held: ""As a general rule, it is not a crime for a removable alien

to remain present in the United States.                    If the police stop someone

based    on   nothing      more    than    possible        removability,             the     usual

predicate for an arrest is absent."                   Id. at 407 (internal citation

omitted);     see   also    Padilla       v.       Ky.,   559   U.S.    356,         365    (2010)

(deportation        ""is    not,     in        a     strict      sense,          a     criminal

sanction . . . . [R]emoval            proceedings          are    civil      in       nature").

Other courts have similarly relied on Brignoni-Ponce and Arizona's

broad statements of principle in finding immigration detentions,

including     detentions      by   jail        officials,       must    be   supported          by

probable cause.         See, e.g.. Morales v. Chadborne, 793 F.3d 208,

215-16 (1st Cir. 2015); Lyttle v. United States, 867 F. Supp. 2d

1256, 1281 (M.D. Ga. 2012); Parada v. Anoka Cty., 332 F. Supp. 3d

1229,     1242-43     (D.    Minn.     2018)          (finding,        in    a       case     with

substantially similar facts, 'Mi]t is clearly established that a

warrantless arrest must be supported by probable cause of criminal

activity, that unlawful presence is                       not a crime, and that an

immigrant's possible removability is insufficient to give rise to




                                               14
probable cause" (citing Arizona, 567           U.S.     at 407; Orellana        v.

Nobles Cty., 230 F. Supp. 3d 934, 946 (D. Minn. 2017))).io

      It   was   thus   clearly   established      in     January    2014    that

immigration arrests or detentions required probable cause.                  It was

also clearly established       that   merely   being     subject to removal

proceedings is insufficient to supply probable cause because it is

not a crime for an alien to remain present in the United States

and because removal proceedings are civil, not criminal, in nature.

These principles were established with ""obvious clarity" such that

a   reasonable   government    official    would   know    that     detaining   a

suspected alien based on nothing more than possible removability

is unlawful.     See Vinyard, 311 F.3d at 1351; see also Anderson,

483 U.S. at 640.


B. Fourth Amendment Violation



      The Court must next consider         whether Plaintiff carried          her

burden to show Defendants violated her Fourth Amendment right to

be free from unreasonable seizure.         To receive qualified immunity

on an alleged Fourth Amendment violation, an officer need only

show ""arguable probable cause."        Grider v. City of Auburn, Ala.,

618 F.3d 1240, 1257 (11th Cir. 2010).           Actual probable cause is

not required for an arrest to be reasonable.                  Indeed, ""it is


   While the Court recognizes that none of these cases come from the United
States Supreme Court or the Eleventh Circuit, they are still persuasive on the
issue of whether Arizona and Briqnoni-Ponce^s broad statements of principle
clearly established the constitutional rights at issue.
                                      15
inevitable   that    law    enforcement        officials      will    in    some      cases


reasonably but mistakenly conclude that probable cause is present,

and . . . in such cases those officials . . . should not be                             held


personally liable."        Anderson, 483 U.S. at 641.                 Plaintiff must

demonstrate,     under     an    objective       standard,     that    a     reasonable

officer could not have found probable cause under the totality of

the circumstances.       See id. at 640-41.


      Further,   Section        1983 ''requires       proof    of     an    affirmative

causal connection between the official's acts or omissions and the


alleged constitutional deprivation."                  Alcocer, 906 F.3d at 951

{quoting Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir. 1986)

(per curiam)).      Thus, each defendant is entitled to an independent

qualified-immunity analysis, which considers "only the actions and

omissions in which that particular defendant engaged."                          Id.


      1. Defendant Mills


      Probable cause may exist based on the collective knowledge of

law   enforcement    officials         derived    from   reasonably         trustworthy

sources of information.          Grider, 618 F.3d at 1257.            The collective

knowledge    rule    allows      law    enforcement      officials         to    rely     on

information obtained by other officers to support a probable cause

determination.       Here,      Plaintiff      asks   the     Court    to       apply   the

collective knowledge rule "in the reverse."                    (Pl.'s Suppl. Br.,

Doc. 124, at 14.)          Plaintiff argues that the             knowledge of the


                                          16
Jail's staff should        be imputed onto Mills and that collective

knowledge     provided    ''an   over-whelming        amount       of    evidence     that

arguable     probable    cause   was   not     present      such    to    legally     hold

[Plaintiff] for the new detention."                 (Id.)       Thus, utilizing the

collective knowledge rule in reverse, Plaintiff contends, allows

all the information Hinojosa provided to the Jail staff to be

considered in analyzing Mills's qualified immunity.

      This    argument    contravenes        the    Eleventh       Circuit's       Opinion

holding Defendants are entitled to an individualized analysis of

their   own     actions     or     omissions        related        to     the      alleged

constitutional     violation.           In     fact,      the      Eleventh        Circuit

specifically stated the Court's September 29th Order "does not

parse the actions Mills undertook and omitted on the one hand, and

the   actions    others    engaged     in      without      Mills         knowledge      or

participation."         Alcocer,    906      F.3d    at   951    (emphasis         added).

Further, the Eleventh Circuit previously held that "the [probable

cause] standard is met when the facts and circumstances within the

officer^s knowledge, of which he or she has reasonably trustworthy

information, would cause a prudent person to believe" a crime was

committed.      Durruthy, 351 F.3d at 1088 (emphasis in original).

Thus,   the   Eleventh    Circuit      requires      qualified          immunity    to   be

analyzed using only the information available to the defendant at

the time of the alleged constitutional violation.



                                          17
       Here, the record shows that Mills booked Plaintiff upon her

arrival to the Jail, received the ICE message, and placed a hold

on Plaintiff at the direction of her supervisor. Sergeant Kirkland,

even   after    bond   was   secured.       Mills    shift    ended   at    7:00   PM   on


January    30th   and    she    did   not   return    to     the   Jail    until   after

Plaintiff was released on January 31st.                {Mills Dep., at 42, 55.)

Therefore,      none   of the    events     that    occurred       after   7:00    PM   on

January 30th can        be considered in analyzing                 Mills's   qualified

immunity.       Further, Mills was not aware of Hinojosa's statements

to other Jail staff regarding Plaintiff's citizenship nor did she

see any of the documents Hinojosa provided proving Plaintiff is a

citizen.       (See id. at 42-43.)          So, this too cannot be considered

in analyzing Mills's qualified immunity.

       The Court nevertheless finds that, construing the facts in

the    light    most    favorable     to    Plaintiff,       Mills's       actions      and

omissions taken on January 30th do not entitle her to qualified

immunity.       The information available to Mills did not provide

arguable probable cause to detain Plaintiff after she secured bond.

When Mills processed Plaintiff into the Jail she filled out a

booking form and asked Plaintiff to provide certain information

including her driver's license number, social security number, and

place of employment.           (See id. at 9-11; Inmate Information Form.)




                                            18
The fact that Plaintiff produced a state-issued driver's license,

a social security number, and disclosed employments^ certainly

created   a    presumption   of    legal      status,   if   not   outright   U.S.

citizenship.

      Moreover, the language of the ICE message, standing alone,

was insufficient to provide arguable probable cause.                      The top

portion of the message stated: ''THIS IS NOT A GOVERNMENT DETAINER!

THE INFORMATION     IS FOR LAW ENFORCEMENT         USE AND IS BEING PROVIDED


FOR INFORMATIONAL PURPOSES ONLY.              THIS RESPONSE IS     NOT   SUPPORTED


BY FINGERPRINTS."      {ICE Message.)         This language explicitly states

that ICE is not issuing a detainer and Plaintiff s fingerprints

were not the basis for the message.               After reading the message

during her deposition. Mills admitted it was not a government

detainer.      (Mills Dep., at 37.)

      The message further read: "[ICE] RECORDS INDICATE THAT THIS

SUBJECT IS NOT LEGALLY        IN   THE   UNITED STATES AND APPEARS TO BE

SUBJECT   TO    REMOVAL   PROCEEDINGS." (Ice        Message.)       This section

provided no information as to why Plaintiff did not have legal




   Defendants do not argue that Plaintiff's driver's license was a forgery.
Further, even though there is evidence to show Plaintiff's license was suspended
at the time, the mere fact of its issuance supports the notion that Plaintiff
is a citizen. O.C.G.A. § 19-11-9.1(a.1)(1) (requiring legal status to receive
a Georgia driver's license).       Further, there is no evidence to show the
suspension of Plaintiff's license was related to her legal status.
12 The Court recognizes that citizenship is not strictly required for employment,
but legal status is a requirement.    See 8 U.S.C. § 1324a (unlawful employment
of aliens).
                                         19
status or her immigration background.                As the Court previously

recognized, the message stated only that Plaintiff ""appears to be

subject to removal proceedings" without providing a factual basis

as to why that was true.         While the second portion of the message

was apparently received some time after the top portion of the

message stating there was no detainer, the language in the second

portion was still not sufficiently definite to provide arguable

probable cause, particularly in light of the knowledge Mills had

at the time     about   Plaintiff.     See    Miranda-Olivares    v.   Clackamas


Cty., 2014 WL 1414305, at *11 (D. Oreg. Apr. 11, 2014) (detainer

stating ICE ""initiated an investigation to determine whether [the

plaintiff] is subject to removal" that gave no factual basis for

the investigation did not provide probable cause); cf. Creedle v.

Miami-Dade Cty., 349 F. Supp.            3d    1276, 1299 (S.D.     Fla. 2018)

(finding, on a motion to dismiss, the plaintiff sufficiently plead

a Fourth Amendment claim where the ICE detainer's ""bare, conclusory

statement" was insufficient to provide probable cause).

      Moreover, the actual language of the ICE message contradicts

Defendants' contention that the message was received in two parts.




13 The Immigration Detainer-Notice of Action form sent by Agent Franks on January
31st to release Plaintiff is the standard form sent to local law enforcement
when ICE places a detainer on an individual. See 8 C.F.R. § 287.7 (authorizing
immigration officers to issue a Form 1-247, Immigration Detainer-Notice of
Action).   The form provides numerous pre-printed options to explain the probable
cause justification for the detainer.         (See Immigration Detainer-Notice of
Action.)    While ICE's failure to use this form when sending their initial
message is not determinative, it does cast doubt on the initial message's
validity as a detainer.
                                       20
The   purported     first   part    of   the   message      contained      numerous

qualifying statements such as warning there was no government

detainer, the message was for informational purposes only, and the

response was not supported by fingerprints.                  There would be no

need for those qualifying statements if ICE had yet to provide any

information    about   Plaintiff's       legal    status.       The   qualifying

statements only make        sense in the context           of the    rest of the

message   stating    Plaintiff     appeared      to   be   subject    to   removal

proceedings.   Otherwise, the qualifying statements would have been

made in isolation.


      Even assuming the message was received in two parts, when

Mills reviewed the ICE message, questions should have been raised

as to whether the message provided arguable probable cause to

detain Plaintiff based on both the contents and Mills's knowledge

of Plaintiff's identification information.                 Mills knew Plaintiff

had a driver's license and a social security number.                  Mills knew

Plaintiff was employed.            These facts would lead a reasonable

officer in the same circumstances to conclude the ICE message did

not provide arguable probable cause to detain Plaintiff after her

bond was secured.


      While Mills was not required to take ^^every conceivable step"

in her investigation ^^to eliminate the possibility of [detaining]

an innocent person," she could not ignore information directly

provided to her or choose not to obtain easily discoverable facts.
                                         21
See Rankin v. Evans, 133 F.3d 1425, 1436 (11th Cir. 1998); see

also Kingsland v. City of Miami, 382 F.3d 1220, 1228-32 (11th Cir.

2004)    (officers      may   not     ''turn    a     blind    eye    to    exculpatory

information that is available to them").                      By placing a hold on

Plaintiff    just    minutes       after   discovering        she     had    a   driver's

license, social security number, and was employed. Mills ignored

evidence that directly contradicted the ICE message.                             Further,

Mills never reached out to ICE to raise these discrepancies or

clarify    the    message's        seemingly    conflicting          statements,      even

though ICE provided its contact information.                    This omission tends

to show that Mills chose not to obtain easily discoverable facts.

     Mills's      failure     to    contact     ICE    also   violated       the   Jail's

Standard Operating Procedure (^"SOP"), which requires:

     In the event other charges are outstanding on the inmate
     the booking officer is to contact the originating agency
     to verify the charges and place a detainer on the
     inmate . . . . When a detainer is placed on an inmate,
     the booking officer receiving the hold is to verify the
     following information within 24 hours: a- Inmate's name;
        b- charges; c- warrant numbers; d- confirming officer's
        name and badge number; e- originating agency; f-
        agency's telephone number; and g- other commitment
        papers.


(SOP, Doc. 102, at 239 (emphasis added).)                 There is no evidence to

show that Mills or any other Jail staff contacted ICE.                           Although

Kirkland    claims there       were ''sometimes telephone              communications

between    ICE    and   the    Sheriff s        office    regarding         whether    ICE

considered this document to be a detainer," she does "not recall


                                           22
with certainty whether [she] had a telephone conversation                         with

someone     at   ICE   in   Savannah    with     regard   to   Judith      Alcocer."

(Kirkland Aff., SISI 7-8.)         Mills's failure to follow the Jail's

policy here was particularly problematic because the ICE message

specifically      stated    it   was   not   a   detainer,     that   it    was   not

supported by fingerprints, and because there was no other evidence

to show Plaintiff was an alien.              Rather, the evidence pointed to

the opposite conclusion.

       Mills further strayed from the Jail's policies by not fully

completing the Inmate Information form. The SOP required a booking

officer to review the arresting officer's report ''for legibility

and completeness," and Staten testified that he trained his jailers

to ask inmates the same informational questions to ensure accuracy.

(See SOP, at 242; Staten Dep., at 23.)            Plaintiff was born in South

Carolina, yet her Inmate Information form does not note any place

of birth in the provided space.          This shows Mills failed to comply

with the Jail's policies in at least two respects, both of which

may have prevented Plaintiff's second detention.

       Mills argues that she did not make the decision to detain

Plaintiff; she simply followed Kirkland's orders by entering a

note in Plaintiff's file stating, "CONTACT ICE IN ATLANTA GA FOR

PICK   UP   BEFORE     RELEASING."      (Inmate     Information       Form.)       The

Eleventh Circuit has held officers may be protected by qualified

immunity for actions taken at the direction of supervisors, so

                                        23
long as ''nothing in the record indicates that these officers acted

unreasonably in following [the supervisor's] lead, or that they

knew or should have known that their conduct might result in a

violation of the [plaintiff's] rights."      Brent v. Ashley, 247 F.3d

1294, 1305-06 {11th Cir. 2001) (quoting Hartsfield v. Lemacks, 50

F.3d 950, 956 (11th Cir. 1995)); see also O'Rourke v. Hayes, 378

F.3d 1201, 1210 (11th Cir. 2004).

       Here, the record shows that it was unreasonable for Mills to

simply follow orders because she knew Plaintiff had a driver's

license, a social security number, and was employed.            In fact.

Mills, as the booking officer, was in the best position to raise

these facts to Kirkland, yet there is no evidence that she ever

did.   Considering the circumstances, it was unreasonable for Mills

to follow   Kirkland's instructions without at least raising the

obvious discrepancies between the ICE message and the information

Plaintiff provided to Mills.

       Based on the totality of the circumstances. Mills did not

have arguable probable cause to detain Plaintiff after her bond

was secured and her actions constituted a violation of Plaintiff s

clearly   established   Fourth   Amendment   right   to   be   free   from

unreasonable seizure.   Therefore, she is not entitled to qualified

immunity on Plaintiff s Fourth Amendment claim.




                                  24
      2. Defendant Staten



      Next, the Court will consider whether Defendant Captain John

Staten's actions or omissions in his individual capacity entitle

him to qualified immunity.       The supplemented record reflects that

Staten had little involvement in Plaintiff's detention.           On January

30th and 31st, Staten was not at the Jail because he was on vacation

in   Jacksonville,    Florida.     {Staten     Aff.,   SI   3.)   His   sole

involvement in Plaintiff's detention was answering a phone call

made by Jailer Deshaundra Toney on January 31st.            (Id. SI 4; Toney

Aff., SI 5.)    The purpose of this call was to confirm the Jail's

policy regarding ICE detainers.      (Toney Aff., SI 5.) However, Toney

did not relay the details of Plaintiff's detention, the contents

of the ICE message, or even mention which inmate was subject to an

ICE detainer.   (Id. SI 9; Staten Aff., SI 7.)    In fact, Toney herself

never saw the ICE message; she only knew a hold had been placed on

Plaintiff and was instructed by her supervisor to contact Staten

to confirm the Jail's policy.      (Toney Aff., SI 9.)      Staten informed

Toney of the Jail's forty-eight-hour hold policy; this was the

extent of Staten's involvement in Plaintiff's detention.


      Further, Toney's note in Plaintiff's file stating, ^'01/31/14

PER CAPTAIN STATEN, IF I.C.E. DOES NOT SEND A HOLD ON SUBJECT BY

02/03/14, SUBJECT CAN POST BOND, BOND IS IN FILE" was made after

the phone call.      (Toney Aff., SISI 7-8.)    The February 3rd release


                                    25
date, however, was calculated by Toney without input from Staten.

(Id. SI 8.)      Toney assumed the forty-eight-hour hold would expire

on the weekend, so she set the release date for the following

Monday.       (Id.)    Regardless, Plaintiff was released on the same day

Staten confirmed the Jail's policy with Toney.

        In total, Staten's only direct involvement in                   Plaintiff's

detention was to confirm the Jail's policy regarding ICE detainers,

which he did without any knowledge or information as to the facts

of Plaintiff's detention or the contents of the ICE message.                    Based

on the totality of the circumstances, the Court finds that Staten's

conduct was objectively reasonable and that he is entitled to

qualified immunity for his individual actions.                       Simply stated,

there    is    no     ^^affirmative   causal     connection"    between     Staten's

actions and the alleged Fourth Amendment violation.                    See Alcocer,

906 F.3d at 951.


C. Supervisor Liability


        Finally, the Court must determine whether Staten can be held

liable on the basis of supervisory liability.                 Section 1983 claims

cannot be brought against supervising officials based on vicarious

liability or respondeat superior.               Belcher v. City of Foley, Ala.,

30 F.3d 1390, 1396 (11th Cir. 1994).                  Supervisory liability only

attaches "when          the   supervisor    personally       participates      in   the

alleged       constitutional     violation       or   when   there    is   a   causal


                                           26
connection between the actions of the supervising official and the

alleged constitutional violation."            Keating v. City of Miami, 598

F.3d 753, 762 {11th Cir. 2010) (quoting Gonzalez v. Reno, 325 F.3d

1228, 1234 (11th Cir. 2003)).           The Eleventh Circuit has cautioned

that the standard to hold a supervisor liable for the actions of

a subordinate is ''extremely rigorous."                Braddy v. Fla. Dep^t of

Labor & Emp^t Sec., 133 F.3d 797, 802 (11th Cir. 1998).


      The Court has already determined that Staten is entitled to

qualified     immunity    for   his    limited    personal      participation        in

Plaintiff's second detention.            Thus, Plaintiff must establish a

causal      connection    between      Staten's    actions      and      the    second


detention to hold him liable.           A     causal        connection         may   be

established when:



      1) a 'history      of widespread abuse' puts the responsible
      supervisor on      notice of the need to correct the alleged
      deprivation,       and he or she fails to do so; 2) a
      supervisor's       custom or policy results in deliberate
      indifference       to   constitutional      rights;      or   3)    facts
      support an inference that the supervisor directed
      subordinates to act unlawfully or knew that subordinates
      would act unlawfully and failed to stop them from doing
      so.


Valdes v. Crosby, 450 F.3d 1231, 1237 (11th Cir. 2006) (quoting

Cottone V. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)).


      Plaintiff has not pointed to any prior similar incidents at

the   Jail,    much   less    enough    incidents      to    show   a    history     of

widespread abuse.        See Gray ex rel. Alexander v. Bostic, 458 F.3d


                                         27
1295, 1308    (11th Cir.     2006) (^MD]©privations      must   not only be

widespread, they must also be obvious, rampant and of continued

duration, rather than isolated occurrences." (internal quotation

omitted)).


      Next, the Jail's forty-eight-hour hold policy does not show

a deliberate indifference to inmates' constitutional rights.              The

policy to hold an inmate under an ICE detainer for forty-eight

hours tracks the federal regulation governing ICE detainers.              See

8 C.F.R. § 287.7(d) (instructing local law enforcement to maintain

custody of an alien subject to a detainer for a period not to

exceed forty-eight hours, excluding weekends and holidays).               The

policy also comports with the instructions to local law enforcement

found on ICE's Immigration Detainer-Notice of Action form.


      Finally, Plaintiff contends that Staten showed deliberate

indifference to her Fourth Amendment rights by failing to ask Toney

more questions during the January 31st phone call and failing to

request a copy of the ICE message to review.           In short. Plaintiff

argues Staten should have conducted his own investigation into the

ICE detainer.     Staten's phone call with Toney, however, did not

supply Staten with enough knowledge about the situation to show he

was deliberately indifferent to Plaintiff's rights.                Staten was

informed "that ICE had issued a detainer for an individual that

had   been   arrested   on   a   charge   of driving   without a    license."


                                      28
(Staten Aff., SI 4.)      He could not reasonably be expected to know

that the document Toney referred to as an ICE detainer was not, in

fact, an ICE detainer.         Simply stated, Staten instructed his staff

on the Jail's policy and reasonably assumed they would implement

that policy.


       Overall,   there   is    no   causal   connection    between    Staten's

actions or omissions and the alleged Fourth Amendment violation.

As such, Staten is entitled to summary judgment on Plaintiff's

supervisor liability claim.



                                 IV. CONCLUSION



       After conducting an individualized analysis of Defendants

Jailer Ashley Lynn Mills and Captain John Staten's conduct during

Plaintiff's second detention, the Court concludes that Staten is

entitled to qualified immunity, but Mills is not.              Further, Staten

cannot be held liable in his supervisory capacity for the second

detention.     Accordingly, Defendants' motion for summary judgment

(Doc. 57) is GRANTED IN PART and DENIED IN PART.                  The Clerk is

directed to ENTER JUDGMENT in favor of Defendant Staten. i''                The

sole   remaining    claim.     Plaintiff's     Section   1983 claim     against

Defendant Mills, shall proceed to trial in due course.




  The Clerk is further directed to ENTER JUDGMENT in favor of Defendants Munsey,
Anderson, Kearney, Norman, and the Bulloch County Sheriff's Office, consistent
with the Court's Order of September 29th.     (See Doc. 109, at 36.)
                                       29
    ORDER ENTERED at Augusta, Georgia, this    <£/£ day   of May,

2019.




                                  UNrr^n5^TATES district court
                                  SOUTHERN   DISTRICT OF GEORGIA




                             30
